Title: 1767 May [17] Sunday.
From: Adams, John
To: 


       At Plymouth, went to Mr. Robbins’s Meeting in the Morning, and sat with Mr. Hovey. Dined with Coll. Warren. Went to Mr. Bacons Meeting in the Afternoon and satt with Coll. Warren. Drank Tea at my Lodgings. Robbins preached upon doing the Will of God, and Bacon on Peace, and Goodwill. Judge Cushing was also at the Upper Meeting in the Morning and at the lower, in the Afternoon. Cushing has the sly, artfull, cunning—Artifice and Cunning is the reigning Characteristic in his face. The sly Sneer.—My Landlady Howland gives me a melancholly History of her Husbands Lawsuit, which lasted 20 Years, and brought him to Poverty. She says that Cushings father in Law Cotton, had an House on one Lott of Land that her Husband was Heir to in Tail, and her Husband was obliged to suffer a Common Recovery of that Lot and convey it to Cotton before Cushing would give Judgment. Saltonstall kept it 5 Years depending merely for his Opinion and Cushing many Years more. So that the Case of Roland Cotton last Week at Barnstable is not the only Case in which Cushing has at all Hazards supported the Interests of the Cotton Family. The father of Judge Cushings Wife, and Mr. Cotton the Register &c. was a Man of Figure in this County, Register of Deeds, Clerk of the Court and afterwards Judge—an odd, ‘tho a sensible Man.
       We shall see more of the cursed Cunning of this Cushing in the Case of Dumb Tom the Pauper. It was a Trick of his. The Secresy of the Removal was a Trick and Artifice of his. And he is now about to Certiorari him into Pembroke. He was first sent into Pembroke by secret Deviltry, and now is to be sent there again by open Deviltry. But Memento—Three Judges at Barnstable were for dismissing an Appeal to them from Marthas Vinyard because the Plaintiff had accepted of a bad Plea or no Plea. They said it was the Plaintiffs fault that he had accepted such a Plea. Now in the Case of Scituate, was it not the Select Mens fault that they had gone to Tryal without a written Answer?
       A Question I shall make is, whether dumb Toms gaining a Settlement, at Tiverton or Bristol, has not annihilated his Settlement at Pembroke? No Pauper has two Settlements at once—a new settlement destroys an old one. He cant have a Settlement at Bristol and another at Pembroke at the same Time. Now is it not Scituates Duty to remove him to Bristol? But how can they?—But another Question is whether the secresy of the Removal, the Manifest Artifice and Trick, to charge Pembroke, shall not screen Pembroke? A Collusion it was. If a Woman pregnant of a Bastard Child is sent in the Night, private secretly into a Parish on Purpose that she may be delivered there, the Parish shall not be charged—for the Law will protect Parishes from such Frauds. Secresy never was more gross, nor fraud more manifest. Sent in the Night, 18 months old, by the Mother and a Negro, to a Squaws Wigwam, on purpose that it never might be suspected, but that it might be taken for an Indian. The Imposition was infinite upon the Poor Squaw.
       
       Spent the Evening at Mr. Hoveys, with Deacon Foster and Dr. Thomas. The Deacon was very silent. The Dr. pretty sociable.
      